DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 29 September 2022.
Claims 1, 4-8, 10, and 13-21 are pending. Claims 1, 10, and 19 are independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (Question Generation for Question Answering, 7-11 September 2017, hereafter Duan) and further in view of Beller et al. (US 2017/0329754, filed 12 May 2016, hereafter Beller).
As per independent claim 1, Duan discloses a method for question-and-answer service, comprising:
determining a keyword from an initial question group and corresponding initial answer, wherein the initial question group comprises at least one initial question (page 867, left column: Here, a special word is analogous to the claimed keyword)
obtain an associated word group of the keyword, the associated word group comprising at least one associated word of the keyword (page 867, left and right columns: Here, related questions are obtained to generate a question cluster based upon the special word)
generating an extended question group comprising at least one extended question by using the associated word group of the keyword (page 867, right column: Here, a question cluster is analogous to the claimed question group)
determining the keyword from the initial question group and the corresponding initial answer comprises:
obtaining a question word set comprising at least one candidate keyword from the initial question group, and obtaining an answer word set comprising that at least one candidate keyword from the initial answer (page 867, right column)
determining the keyword from the at least one candidate keyword comprised in the question word set according to at least one first word frequency of the at least one candidate keyword in the question word set and at least one second word frequency of the at least one candidate keyword in the answer word set (page 867, right column)
Duan fails to specifically disclose:
obtaining a question word set comprising at least one candidate keyword from the initial question group, and obtaining an answer word set comprising the at least one candidate keyword from the initial answer, comprises:
	using natural language processing technique to perform a word segmentation processing on the initial question group to obtain a question word-segmentation group, and using the natural language processing technique to perform a word segmentation processing on the initial answer to obtain an answer word-segmentation group
	processing the answer word-segmentation group to obtain the answer word set and processing the question word-segmentation group to obtain the question word set
wherein determining the keyword from the at least one candidate keyword comprised in the question word set according to at least one first word frequency of the at least one candidate keyword in the question word set and at least one second word frequency of the at least one candidate keyword in the answer word set comprises if a first word frequency of a candidate keyword is less than or equal to a first word frequency threshold and a second word frequency of the candidate keyword is greater than or equal to a second word frequency threshold, determining that the candidate keyword is the keyword (pages 868, left and right columns: Here, a frequency threshold is used to determine the training data construction)
However, Beller, which is analogous to the claimed invention because it is directed toward identifying question and answer sets using natural language processing, discloses:
obtaining a question word set comprising at least one candidate keyword from the initial question group, and obtaining an answer word set comprising the at least one candidate keyword from the initial answer, comprises:
	using natural language processing technique to perform a word segmentation processing on the initial question group to obtain a question word-segmentation group, and using the natural language processing technique to perform a word segmentation processing on the initial answer to obtain an answer word-segmentation group (paragraphs 0027-0029)
	processing the answer word-segmentation group to obtain the answer word set and processing the question word-segmentation group to obtain the question word set (paragraphs 0027-0029)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Beller with Duan, with a reasonable expectation of success, as it would have allowed for extracting a question and answer from a data set using natural language processing. This would have allowed the user to perform natural language processing on a subset of documents, thereby conserving processing power.
As per dependent claim 4, Duan discloses wherein obtaining the associated word group of the keyword comprises:
obtaining at least one candidate associated word of the keyword from a network (page 867, right column: Here, the candidate associated words are obtained from a website, Yahoo! Answers)
according to a word frequency of a candidate associated word of the at least one candidate associated word in the question word set and a word frequency of the candidate associated word in the answer word set, determining a third word frequency of the candidate associated word (page 869, right column)
determining the at least one associated word of the keyword from the at least one candidate associated word according to the third word frequency of the candidate associated word (page 869, right column- page 870, left column)
As per dependent claim 5, Duan discloses wherein determining that at least one associated word of the keyword from the at least one candidate associated word according to the third word frequency of the candidate associated word comprises:
determining that candidate associated words having third word frequencies being greater than a third word frequency threshold in the at least one candidate associated word are the at least one associated word of the keyword (page 869, right column- page 870, left column)
determining top P1 candidate associated words with top P1 third word frequencies in the at least one candidate associated word to be the at least one associated word of the keyword, P1 being a positive integer (page 870, right column)
determining, in the at least one candidate associated words, top P2 candidate associated words with top P2 third word frequencies in candidate associated words whose third word frequencies are greater than the third word frequency threshold to be the at least one associated word of the keyword, the top P2 candidate keywords being top P2 candidate keywords with top P2 third word frequencies among the at least one candidate keyword, and P2 being a positive integer (page 870, right column)
As per dependent claim 6, Duan discloses further comprising:
extracting first training data and second training data from the initial question group, the initial answer and the extended question group, and setting a similarity between the first training data and the second training data as a target similarity (page 868, left and right column)
training an initial question-and-answer prediction model to obtain a question-and-answer prediction model according to the first training data, the second training data and the target similarity (page 868, left and right column)
As per dependent claim 7, Duan discloses wherein:
when at least one of the first training data and the second training date comprises an extended question in the extended question group, the target similarity is a first similarity threshold (page 868, right column- page 869, left column)
when the first training data comprises an initial question in the initial question group or the initial answer, and the second training data comprises an initial question in the initial question group or the initial answer, the target similarity is a second similarity threshold (page 868, right column- page 869, left column)
the first similarity threshold is less than the second similarity threshold (page 868, right column- page 869, left column)
As per dependent claim 8, Duan discloses:
receiving a question request (page 871, left column)
processing the question request by using the question-and-answer prediction model obtained by training, obtaining an answer to the question request (page 871, left column)
obtaining the answer to the question response (page 871, left column)
Duan fails to specifically disclose outputting the answer. However, the examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date to output the answer in a question-answer system. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Duan, with a reasonable expectation of success, as it would have enabled a user to receive the answer to his/her question. This would have provided the advantage of allowing a user to use the question and answer system to receive an answer.
	With regard to claims 10 and 13-17, the applicant discloses the limitations substantially similar to those in claims 1 and 4-8, respectively. Claims 10 and 13-17 are similarly rejected.
	As per dependent claim 18, Duan fails to specifically disclose wherein the at least one associated word of the keyword comprises a synonym of the keyword. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to use synonyms and context when performing natural language processing in order to improve performance. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Duan, with a reasonable expectation of success, as it would have allowed for a more robust identification of keywords. This would have provided the user with the advantage of a higher accuracy model for performing keyword identification and extraction.
	With respect to claim 19, the applicant discloses the limitations substantially similar to those in claim 1. Claim 19 is similarly rejected.
	As per dependent claim 20, Duan discloses replacing the keyword in the initial question group with the at least one associated word of the keyword, to generate the extended question group comprising the at least one extended question (page 867, right column).
	As per dependent claim 21, Duan discloses wherein training an initial question-and-answer prediction model to obtain the question-and-answer prediction model according to the first training data, the second training data and the target similarity comprises:
	processing the first training data and the second training data by using the question-and-answer prediction model to obtain a predictive similarity (page 868, right column- page 869, left column)
	comparing the predictive similarity and the target similarity, and modifying parameters of the question-and-answer prediction model according to a comparison result, to obtain the question-and-answer prediction model (page 868, right column- page 869, left column)


Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art fails to disclose determining a candidate keyword is a keyword if the first word frequency of the candidate is less than or equal to a first word frequency threshold and a second word frequency threshold of the candidate keyword is greater than or equal to a second word frequency threshold (page 11). The examiner respectfully disagrees.
Duan discloses collecting QA pairs from YahooAnswers. These collected pairs constitute candidate keywords. Additionally, if a Question can be matched, it meets a frequency threshold of one. Further, if an Answer can be matched, it also meets a frequency threshold of one. In this instance, the QA pair is matched and used as a training instance. If either the Question or Answer portion cannot be matched, then the candidate pair is not identified for use as a training instance (page 868, left and right columns). In the above instance, if the Question is matched, it meets the requirement of the “second word frequency of the candidate is… equal to a second word frequency threshold” as required by the claim. Additionally, if the Answer is matched, it meets the requirement of “the first word frequency of the candidate is… equal to a first word frequency threshold.” For this reason, the argument is not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144